In an action by plaintiff Mae Kelly to recover damages for personal injuries and by her husband for expenses and loss of services, it appears that a self-service, automatic elevator was inspected by defendant, a maintenance company, on a Monday, and assurance given that it was in good working order. On the following Wednesday the plaintiff wife was injured when she entered the elevator car, the floor of which had stopped about three inches above the level of the building floor. Judgment entered on the decision of an Official Referee in favor of plaintiffs reversed on the law, with costs, and judgment granted in favor of defendant on the merits, with costs. The findings of fact are affirmed. There is no proof that the defendant was negligent and that its negligence caused the injury. Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur.